R.C. 4511.19 provides in part:
"(A)  No person shall operate a vehicle, streetcar, or trackless trolley within this state, if any of the following apply:
"* * *
"(2)  The person has a concentration of ten-hundredths of one percent or more by weight of alcohol in his blood;
"(3)  The person has a concentration of ten-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his breath[.]"
Subsections (A)(2) and (A)(3) are equivalents. The blood reading converts directly to a breath reading. Ten hundredths of one percent by weight of alcohol in blood is equal to ten hundredths of one gram by weight of alcohol per two hundred ten liters of breath. This is the basic fact of physics upon which the Ohio system is based. The breath test is just another way to measure blood alcohol.
This was the underlying basis for our ruling in State v. Metro
(Aug. 28, 1985), Medina App. No. 1394, unreported, motion to certify overruled, Oct. 30, 1985. There we held that, in a trial to the court, a defendant could be charged with and convicted of driving with a prohibited breath alcohol level, even though the evidence showed only a prohibited blood alcohol level. This was so, we said, because of Ohio Adm. *Page 113 
Code 3701-53-02, which recognized that blood-alcohol readings and breath-alcohol readings are equivalents. Although this scientific fact is no longer set forth in the Ohio Administrative Code, it is nonetheless incontestable.
Thus, in the present case, the amendment from a charge of prohibited blood alcohol to prohibited breath alcohol was an amendment permitted by Crim. R. 7. The evidence supports the indictment as amended.
I would affirm the judgment.